Citation Nr: 0418782	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-29 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for rheumatoid arthritis.


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the VA RO in Indianapolis, Indiana.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran is noncompensably service-connected for 
rheumatoid arthritis, a diagnosis not confirmed in the 
current records.  He contends that such represents an in-
service misdiagnosis of the joint problems he first 
demonstrated during service.  He argues that a compensable 
rating is warranted for his current symptoms as a continuing 
manifestation of his in-service problems.  He reports pain 
and stiffness, mainly in his lower back and into the knees, 
which is worse with prolonged standing or any physical 
activity.  The veteran has also reported that he has missed 
time from work due to his symptoms and that his employer was 
forced to restrict him to less physically demanding positions 
due to pain.    
 
The claims file contains the veteran's most recent VA 
examination from January 2002.  The RO asked the examiner to 
evaluate whether the veteran had any current evidence of 
rheumatoid arthritis in the joints.  That examiner opined it 
unlikely that the veteran currently had rheumatoid arthritis, 
noting the lack of clinical correlation of such diagnosis, 
but did not otherwise provide any findings or conclusions 
relevant to the etiology of the veteran's current joint 
symptomatology.  Moreover, the claims folder was not 
available for review either by the January 2002 or the March 
2001 VA examiner.  Therefore, the medical evidence of record 
is inadequate to determine whether the veteran's current 
joint complaints, specifically of back and knee pain, can be 
attributed to his in-service complaints and diagnoses and 
support his contention that a compensable rating is warranted 
for his disability.  A remand to obtain contemporary clinical 
findings and conclusions is thus indicated to ensure that 
appellate consideration is based on an accurate disability 
picture.

The Board also notes that VA has not provided the veteran 
with adequate notice consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
VCAA and its implementing regulations provide, in part, that 
VA must also notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In this case, although the RO sent a VCAA letter to the 
veteran in February 2001, that letter provided information as 
to the evidence necessary to substantiate a claim for service 
connection.  The RO has not provided the veteran with 
appropriate notice of the evidence and information required 
to substantiate the rating claim on appeal.  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
its implementing regulations, see 
38 C.F.R. § 3.159 (2003), are fully 
complied with and satisfied.  This 
includes advising the veteran as to the 
nature of the evidence needed to support 
his claim for an increase; advising him as 
to which evidence he should submit and 
which evidence VA will obtain on his 
behalf; and, requesting him to submit to 
VA any relevant evidence in his 
possession.

2.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for joint 
complaints since service.  After securing 
any necessary authorization, the RO 
should obtain identified records.  In any 
case, the RO should ensure that 
contemporary records of VA treatment or 
evaluation for specific joint complaints 
are associated with the claims file.  

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to clarify the 
nature, etiology and severity of existing 
joint impairment.  The veteran is advised 
that the examination requested in this 
remand is deemed necessary to evaluate 
his claim and that his failure, without 
good cause, to report for scheduled 
examinations could result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  
The claims file must accompany the 
examination request and the completed 
examination report(s) should reflect 
review of relevant evidence.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner is requested to confirm or 
refute the current existence of 
rheumatoid arthritis.  If such is 
present, the examiner should set out all 
objective manifestations attributable to 
such diagnosis, to include commenting on 
the frequency and duration of any 
incapacitating episodes of active 
rheumatoid arthritis.  

The examiner is otherwise requested to 
identify all other existing diagnoses 
pertinent to the joints, in particular 
the knees and the spine.  For each 
diagnosed joint disability the examiner 
is requested to state whether it is more 
likely than not or less likely than not 
that such is related to in-service joint 
complaints and findings, or, whether such 
is otherwise etiologically related to the 
veteran's active service.  The examiner 
should then set out the nature and 
severity of all joint manifestations 
attributable to service, to include 
identifying any service-related 
limitation of motion, pain, swelling, 
redness, incoordination, weakened 
movement, excess fatigability or other 
functional impairment, to include on 
repeated use or during flare-ups, 
specific to each joint.

The examiner should also provide an 
opinion concerning the impact, if any, of 
service-connected joint disability on the 
veteran's ability to work.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case.  That supplemental 
statement of the case should include a 
recitation of all pertinent laws and 
regulations, a recitation of the evidence 
considered in re-adjudicating the claim, 
and the reasons and bases for the 
determination made.  The veteran should 
be given the appropriate period of time 
to respond to the supplemental statement 
of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received, but the veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


